
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


Sonus Networks, Inc.

Award of Restricted Stock and Restricted Stock Agreement
Under the 2007 Stock Incentive Plan

Additional Terms and Conditions

        1.     Relationship to Plan.    This Award of Restricted Stock and
Restricted Stock Agreement (the "Agreement") is made between Sonus
Networks, Inc. ("Sonus" or the "Company") and the employee identified on the
accompanying signature page (the "Employee"). The Award is granted pursuant to
the Company's 2007 Stock Incentive Plan (the "Plan"), and is in all respects
subject to the terms and conditions of the Plan, a copy of which has been
provided to the Employee (the receipt of which the Employee hereby
acknowledges). Capitalized terms used and not otherwise defined in this
Agreement are used as defined in the Plan. The Employee hereby accepts the Award
subject to all the terms and provisions of the Plan. The Employee further agrees
that all decisions under and interpretations of the Plan by the Company will be
final, binding, and conclusive upon the Employee and his or her successors,
permitted assigns, heirs, and legal representatives.

        2.     Award and Issuance of Shares.    The Company has awarded to the
Employee, in consideration of employment services rendered and to be rendered,
such number of shares of common stock, $0.001 par value, as is listed on the
cover page of this Agreement (the "Shares"). The Company shall issue the Shares
to the Employee either by electronic record or by stock certificate issued in
the name of the Employee. The Employee agrees that unvested Shares shall be
subject to forfeiture as set forth in Section 4 of this Agreement and the
restrictions on transfer set forth in Section 5 of this Agreement. The Shares
shall be deposited in Escrow in accordance with Section 6 of this Agreement.

        3.     Vesting.    The Shares shall vest as follows: (i) 25% of the
Shares shall vest on the first anniversary of the date of grant specified on the
cover page of this Agreement (the "Award Date") and (ii) 12.5% of the Shares
shall vest on the last day of each six-month period following the first
anniversary of the Award Date, through and including the fourth anniversary of
the Award Date. Any fractional number of Shares resulting from the application
of the foregoing percentages shall be rounded down to the nearest whole number
of Shares. The Company may in its discretion accelerate the vesting schedule at
any time.

        Effective immediately prior to the consummation of an Acquisition (as
defined in the Plan), an additional 25% of the number of Shares covered by this
Award shall become vested, with the remaining unvested Shares continuing to vest
pursuant to the vesting schedule set forth above, provided that such vesting
schedule shall be shortened by one year.

        4.     Forfeiture of Shares.    In the event that the Employee ceases to
be employed by the Company or a subsidiary for any reason prior to the fourth
anniversary of the Award Date, then, effective upon the cessation of his or her
employment, the Employee shall automatically forfeit ("Forfeiture"), without any
action required on the part of the Employee, all of the unvested Shares
("Forfeited Shares") that the Employee received under the Award without the
payment of any consideration by the Company and the Forfeited Shares shall
revert to the Company. Upon and after Forfeiture, the Company shall not pay any
dividend to the Employee on account of such Forfeited Shares or permit the
Employee to exercise any of the privileges or rights of a stockholder with
respect to such Forfeited Shares, but shall, in so far as permitted by law,
treat the Company as the owner of the Forfeited Shares. Military or sick leave
or other bona fide leave will not be deemed a termination of employment provided
that it does not exceed the longer of 90 days or the period during which the
absent Employee's re-employment rights are guaranteed by statute or by contract.

        5.     Restrictions on Transfer.    The Employee shall not, during the
term of this Agreement, sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively "Transfer"), any of
the Shares, or any interest therein, unless and until such Shares are no

--------------------------------------------------------------------------------




longer subject to risk of Forfeiture. Notwithstanding the foregoing, the
Employee may transfer (i) any or all of his Shares (A) to his parents, spouse,
children, stepchildren, grandchildren, or siblings, or spouse of any such person
(collectively, "Immediate Family"), (B) to a trust established for the benefit
of his Immediate Family or himself, or (C) to a limited liability company or
limited partnership, the members or partners of which are members of his
Immediate Family or himself, or (ii) any or all of his Shares under his will,
provided that all such Shares transferred under (i) or (ii) shall remain subject
to this Agreement (including without limitation the restrictions on transfer set
forth in this Section 5 and the Forfeiture provision in Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement. The Company shall not be
required (a) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Agreement, or (b) to treat as owner of such Shares or to pay dividends to any
transferee to whom any such Shares shall have been so sold or transferred.

        6.     Escrow.    The Shares shall be deposited by the Employee in
escrow either by electronic record or by stock certificate upon (or as promptly
as practicable following) the execution of this Agreement and shall be held in
escrow by the Secretary of the Company, as escrow agent (the "Escrow Agent").
Upon vesting of the Shares, the Escrow Agent shall release or electronically
transfer to the Employee, upon request, those Shares, which have vested (other
than any withheld by the Company pursuant to Section 10(b)). In the event Shares
are forfeited pursuant to Section 4 or withheld by the Company pursuant to
Section 10(b), the Company shall give written notice to the Employee and to the
Escrow Agent specifying the number of Forfeited Shares or Shares to be withheld.
The Employee and the Company authorize the Escrow Agent to take all necessary or
appropriate actions consistent with the terms of this Agreement, including the
delivery to the Company of those Shares and stock powers for the Shares being
forfeited or withheld by the Company. The escrow shall terminate upon the
earliest of (i) the vesting and lapse of forfeiture of all Shares awarded under
this Agreement, (ii) the election by the Company to waive forfeiture on all of
the unvested Shares, or (iii) the election by the Company to terminate this
escrow. If at the time of such termination the Escrow Agent should have in its
possession any Shares owed to the Employee, the Escrow Agent shall promptly
deliver such Shares to the Employee and shall be discharged of all further
obligations hereunder. The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired. All reasonable
costs, fees and disbursements incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be borne by the Company.

        Any stock certificate issued to the Employee representing unvested
Shares shall have affixed thereto a legend in substantially the following form:
"These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in an Award of Restricted Stock and Restricted Stock
Agreement between the corporation and the owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation." If the Shares are
issued electronically rather than by a stock certificate issued to the Employee,
the electronic record reflecting the issuance of the Shares to the Employee
shall bear such a legend or other notation.

        7.     Adjustments.    In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an

--------------------------------------------------------------------------------




ordinary cash dividend, or any Reorganization Event (as defined in the Plan),
the Shares and the other terms of this Agreement shall be adjusted in the manner
provided for in Section 10 of the Plan.

        8.     No Obligation to Continue Employment.    The Company and any
related corporation are not by the Plan or this Award obligated to continue the
Employee's employment.

        9.     Compliance with Laws.    The obligations of the Company and the
Employee under this Agreement are subject to all applicable laws, rules, and
regulations, including all applicable federal and state securities laws and the
obtaining of all such approvals by government agencies as may be deemed
necessary or appropriate by the Board of Directors ("Board") or the relevant
committee of the Board.

        10.   Tax Matters.

        (a)   Section 83(b) Election.    The Employee may elect under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed at
the time the Shares are acquired on the Award Date ("Section 83(b) Election"). A
Section 83(b) Election must be filed with the Internal Revenue Service within
thirty (30) days of the Award Date. If the Employee elects, in accordance with
Section 83(b), to recognize ordinary income in the year of acquisition of the
Shares, the Company will require at the time of such election an additional
payment by the Employee in an amount equal to any federal, state, local or other
taxes of any kind required by law to be withheld with respect to the issuance of
the Shares to the Employee. The Employee acknowledges that he or she is
responsible for consulting with his or her own tax advisors regarding the
Section 83(b) Election and is solely responsible to file a timely election under
Section 83(b).

        (b)   Withholding Taxes.    If the Employee does not make a
Section 83(b) Election, then the Employee acknowledges and agrees that the
Employee is obligated to pay to the Company the amount of any federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the vesting of the Shares. The Employee shall satisfy such tax withholding
obligations by delivery to the Company, on each date on which Shares vest under
this Agreement, such number of Shares that vest on such date as have a fair
market value (calculated using the last reported sale price of the common stock
of the Company on the NASDAQ Global Select Market on the trading date
immediately prior to such vesting date) equal to the amount of the Company's
withholding obligation; provided, however, that the total tax withholding cannot
exceed the Company's minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Such
delivery of Shares to the Company shall be deemed to happen automatically,
without any action required on the part of the Employee, and the Company is
hereby authorized to take such actions as are necessary to effect such delivery
of Shares to the Company.

        (c)   Tax Advice.    The Employee acknowledges that he or she is
responsible for reviewing with his or her own tax advisors the federal, state,
local and other tax consequences of this investment and the transactions
contemplated by this Agreement. The Employee acknowledges that he or she is not
relying on any statements or representations of the Company or any of its
agents. The Employee understands that the Employee (and not the Company) shall
be responsible for the Employee's own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

        11.   General.    This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law). The captions of the
sections of this Agreement are for reference only and will not affect the
interpretation or construction of this Agreement. This Agreement will bind and
inure to the benefit of the parties and their respective successors, permitted
assigns, heirs, devisees, and legal representatives. This Agreement (including
the Plan) supersedes all prior agreements, written or oral, between the Employee
and the Company relating to the subject matter of this Agreement. This Agreement
may be amended or modified only by a written agreement signed by the Company and
the Employee.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

